137 Ga. App. 32 (1975)
223 S.E.2d 10
BALDWIN
v.
THE STATE.
51462.
Court of Appeals of Georgia.
Argued October 30, 1975.
Decided November 21, 1975.
Rehearing Denied December 10, 1975.
Benjamin Zeesman, for appellant.
D. E. Turk, District Attorney, for appellee.
STOLZ, Judge.
Rayfield Baldwin was indicted, tried, and convicted of arson in the first degree. On the afternoon before the trial, defense counsel requested and received a list of the ten state witnesses, six of whose names had been written on the indictment that afternoon by the district attorney. When the case was called the following day, the defendant moved for a continuance, which was denied. Held:
The defendant, having demanded the list of witnesses within the time prescribed by Code Ann. § 27-1403, was entitled to a continuance absent a showing by the state that the defendant otherwise was put on notice as to the scheduled witnesses or, alternatively, could not have been prejudiced thereby. Parham v. State, 135 Ga. App. 315 (217 SE2d 493).
Since we reverse this case on the above ground, it is unnecessary to reach the appellant's other enumerations of error.
Judgment reversed. Deen, P. J., and Evans, J., concur.